Appeal from a decision of the Workers’ Compensation Board, filed May 29, 1981, which ruled that claimant’s decedent sustained an accidental injury in the course of his employment and awarded benefits. Decedent was employed in the repair of office machines weighing from 15 to 250 pounds. Shortly after his arrival at work on October 25, 1978, he was found dead in the office of his employer. A medical witness testified that the cause of death was a cardiac arrythmia secondary to occlusive coronary artery disease and that his work effort imposed a burden on his coronary vascular system to the extent that his death was work related. The board accepted this testimony, and since his death was unwitnessed, and there was no substantial evidence to overcome the presumption that decedent’s death was an accident arising out of and in the course of his employment, the decision should be affirmed (Matter of Newman v Clarkstown Cent. School Dist., 74 AD2d 667, mot for lv to app den 49 NY2d 709; Workers’ Compensation Law, § 21, subd 1). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.